 B & E SUPERMART349Willys L.Isaacson and Elaine K. Isaacson,d/b/a B &E Supermart,Employer-PetitionerandRetailClerks Union,Local 201,Retail Clerks Interna-tional Association,AFL-CIO. Case 36-RM-646February 10, 1972DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 2, 1971, Charles M. Henderson, theRegional Director for Region 19, issued his Decisionand Order in the above-entitled proceeding in which hefound that the Employer was a successor to the HudsonStores Company and that accordingly the existing con-tract with the Union covering the involved store is a barto the instant petition. Thereafter, the Employer fileda timely request for review of the Regional Director'sDecision on the ground that he departed from officiallyreported precedent.By telegraphic order dated November 2, 1971, theNational Labor Relations Board granted the requestfor review. The Employer and the Union each filedtimely briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in this casewith respect to the issues under review, and makes thefollowing findings:Prior to November 30, 1971, the Stephens Streetstore involved herein was I of 45 retail grocery storesowned and operated by Hudson Stores Company,d/b/a Three-Boys Market (herein called Hudson) inthe State of Oregon. Five of these stores were coveredthrough voluntary recognition, including StephensStreet, by a contract between the Roseburg Independ-ent Grocery Employers Committee (herein called theAssociation) and the Union. This contract coveringretail food clerks also included six other stores ownedby members of the Association located in Roseburg andneighboring towns, became effective on February 1,1970, and has an expiration date of April 1, 1973.At some undefined date, Hudson, realizing that theStephens Street store was a marginal operation, madea decision to sell the store, feeling that an independentoperator, unlike a large chain, "could do well." In thefall of 1970, Isaacson contacted Hudson regarding thepossibility of purchasing one of two stores then availa-ble for sale. After negotiations regarding the price andterms of the purchase, a definitive agreement to pur-chase the Stephens Street store was executed onNovember 15, 1970, to be effective November 30, 1970.Under the terms of the sale, Hudson sold only trade195 NLRB No. 67fixtures, equipment, and inventory and the purchaserassumed no liabilities of Hudson except for the existinglease on the premises. A representative of Hudson toldIsaacson that he was under no obligation to hire thestore personnel as Hudson would try to absorb them atits other stores.Shortly before the transfer of ownership, Hudsonreassigned the store manager and the assistant storemanager to another Hudson store, and on November30 the other employees were notified that they wereterminated.When Isaacson took over the operation ofthe store December 1, 1970, he hired the four clerkswho had been employed by Hudson at the time of thesale.However, they were told by Isaacson that theywere being hired on a temporary basis in order to evalu-ate the needs of the new operation and that Hudsonwould try to absorb them in its chain.On December 7 and 22, 1970, respectively, two ofthese employees were absorbed by the Hudson chain;the third was discharged on February 18, 1971, and thefourth quit in April 1971. Since this latter date, noneof the employees was employed by Hudson at this storeat the time of the sale. Shortly after the sale, Isaacsonleased the meat department facilities to two individualswho operate their business as a partnership under thename of Southgate Meat Market, and subsequentlyleased a portion of the store to Spudnut Shop whichsells baked goods.It is clear to us that the Employer did not in fact hireHudson's former employees on a permanent basis. In-deed it appears that the takeover of the store's formerpersonnel was a temporary stopgap arrangement de-signed to permit interim operation of the store until theEmployer could make operational changes and recruita new permanent complement, which was in fact doneshortly thereafter.The Employer also changed the hours of operationand the name of the store from Three-Boys Market toB & E Supermart. The supervisory, managerial, andadministrative functionswere completely changedfrom that of a large multitiered corporation to a smalloperation, local in nature. The responsibilities of itsemployees, including the ordering of products, wereincreased for the sections of the store in which theyworked and substantial changes were made in thephysical appearance, organization, and functional lay-out of the store.Under all the circumstances of this case, we find,contrary to the Regional Director, that the evidence isinsufficient to establish that the Employer is the legalsuccessor to Hudson's contract for the involved store.There were a number of significant changes accompan-ying the transfer, the totality of which indicate a suffi-cient lack of continuity in the employing entity as tomake inappropriate a finding of successorship. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,we conclude that the existing associa-tionwide contract is no bar to the instant petition andthe case is hereby remanded to the Regional Directorfor furtherprocessing in a manner consistentwith thisDecision.MEMBERJENKINS,concurring:I concur in the result reached by my colleagues. Allof the economic realities of this situation, particularlythe fact that the store was formerly part of a large chainwith the resources,capabilities, and responsibilities ofa large organization and is now a single-store individualproprietorship,indicate to me that the employing in-dustry is not now the same as formerly and that thereis no successorship.